Citation Nr: 0208212	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  96-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by vomiting and yellow phlegm as due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
lethargy, nervousness, aggressive behavior, insomnia, night 
sweats, and post-traumatic stress disorder (PTSD) as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968 and from January 1991 to May 1991.  The veteran served 
in the Southwest Asia Theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By a rating decision issued in November 1995, the 
RO denied claims of entitlement to service connection for the 
following symptoms, claimed as due to undiagnosed illness: 
bleeding gums; swollen joints and joint aches, vomiting and 
yellow phlegm; loss of appetite; memory loss, lethargy, 
nervousness, aggressive behavior, insomnia, night sweats and 
PTSD; weakness and chronic fatigue; and, hair loss.  The RO 
also denied a claim of entitlement to service connection for 
a left arm disorder and granted entitlement to service 
connection for fungus of the fingernails and toenails, and 
granted an initial evaluation of 10 percent for that 
disability.  The veteran disagreed with the denials of 
service connection for undiagnosed illness and disagreed with 
the initial evaluation assigned for fungus disability, and, 
after the RO issued a statement of the case (SOC), filed a 
timely appeal of the undiagnosed illness claims and of the 
initial evaluation for fungus disability in April 1996.  

In July 1999 the Board issued a decision addressing on the 
merits the majority of the veteran's claims arising from the 
November 1995 rating decision.  The issues of entitlement to 
service connection for a disorder manifested by vomiting and 
yellow phlegm and for memory loss, lethargy, nervousness, 
aggressive behavior, insomnia, night sweats, and PTSD, as due 
to an undiagnosed illness were remanded to the RO for further 
evidentiary development.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran has not been shown by competent evidence to 
currently have a gastrointestinal, respiratory, lung, or 
mental disorder.

2.  The veteran does not have a current disorder shown by 
competent medical evidence to be attributable to an 
undiagnosed illness incurred because of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

3.  The veteran's symptoms of vomiting and yellow phlegm are 
not productive of 10 percent disability.


CONCLUSIONS OF LAW

1.  A respiratory or lung disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).

3.  A mental disorder, including PTSD, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303, 3.304(f) (2001).

4.  An undiagnosed illness manifest by vomiting and yellow 
phlegm was not incurred in active service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 3.317 (2001).

5.  An undiagnosed illness manifest by memory loss, lethargy, 
nervousness, aggressive behavior, insomnia, night sweats, and 
PTSD was not incurred in active service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed concerning the claim 
adjudicated in this decision, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. §§ 5103A (West Supp. 2002); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO has afforded the 
veteran comprehensive VA examinations in conjunction with his 
claim and has obtained all records of reported medical 
treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate the claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The veteran was informed of the 
need for such evidence in the November 1995 rating decision, 
March 1996 Statement of the Case and subsequent Supplemental 
Statements of the Case dated in July 1997 and March 2001.  
The Board's decision on other similar issues and the remand 
on the issues currently under consideration, dated in July 
1999, also served to further inform him of the necessary 
evidence.

Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The pertinent law regarding claims for undiagnosed illnesses, 
effective prior to March 1, 2002, is that service connection 
may be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  62 Fed. Reg. 23139, 63 Fed. Reg. 
11122.  In an interim final rule, VA extended the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established to December 31, 2006.  66 Fed.Reg. 56614-
56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001).  Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term `qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Subsection (c)(1) of section 1117 is amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking `for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking `for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  In this case, Congress provided an explicit 
effective date of March 1, 2002, preventing retroactive 
application prior to that date.  However, given that this 
claim is for service connection, not an increased evaluation, 
and in light of the discussion below showing that the outcome 
of the claim is the same regardless of which version of 
sections 1117 and 1118 is applied, the effective date of the 
revisions is not of primary importance.  

Factual Background

The veteran had active service from October 1965 to September 
1968, and from January 1991 to May 1991.  By a claim 
submitted in August 1970, following his first period of 
service, the veteran sought service connection for a left 
ankle injury and for a right elbow injury.  Those claims were 
denied by a rating decision issued in February 1971.  The 
veteran served with the National Guard during the intervening 
years.  He has not based his claims for service connection on 
any disease or injury that may have occurred during his 
periods of active duty for training (ACDUTRA) or inactive 
duty. 

The veteran alleges that during his period of active service 
in 1991, specifically during his period of service in 
Southwest Asia from February 1991 to May 1991, he acquired 
undiagnosed illness, manifested by vomiting, yellow phlegm, 
memory loss, lethargy, nervousness, aggressive behavior, 
insomnia, night sweats, and PTSD.

Review of the veteran's service medical records from that 
period reveals no notation of complaints relating to 
vomiting, memory loss, lethargy, nervousness, aggressive 
behavior, insomnia, night sweats, or PTSD.  He was noted to 
have an upper respiratory infection vs. pneumonia in February 
1991.  At that time he reported tenacious yellowish sputum.  

No positive findings relevant to these disorders were noted 
on the veteran's examination at the time of his release from 
active duty in April 1991.  The veteran did note 
affirmatively that he had "fever, fatigue, weight loss, or 
yellow jaundice" on a report of history dated in April 1991.  
However, this was clarified to reflect a weight loss of about 
15 lbs.  He noted that he did not have a cough or sinus 
infection, nor stomach and belly pain, nausea, diarrhea, or 
bloody bowel movements.  He also noted that he did not have 
nightmares or trouble sleeping.  He had not had recurring 
thoughts about his experiences during Desert Shield/Desert 
Storm.  

The veteran submitted records from his employer's medical 
department.  A May 1991 record notes the veteran return from 
active duty.  He denied injuries or illnesses while off.

Service medical records reflect that in June 1992, during 
National Guard training, the veteran sought treatment for 
vomiting and headaches.  He reported that he had a history of 
bleeding gums, and that his gums bled when he had emesis.  
Gastritis was diagnosed.  

A May 1993 service examination for retirement recorded a 
normal physical examination for all systems.  The only 
diagnosed disorders were slightly increased cholesterol, 
decreased visual acuity, and hypertension.  On the veteran's 
report of medical history, he noted that he never had 
sinusitis, asthma, shortness of breath, chronic cough, 
frequent indigestion, stomach or intestinal trouble, frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort. 

Subsequent to his service, the veteran reported to a general 
medical examination, in May 1994, that his main complaint was 
memory loss.  He would forget where he left his tools.  He 
also had dry heaves and brought up sputum.  He felt 
excessively tired and had not been motivated to do anything.  
He drank 32 ounces of beer per day.  Recitation of 
examination data reveals no pertinent abnormality.  The only 
diagnosis was hypertension.

The veteran reported to a VA dental examiner, also in May 
1994, that he was "run down" and "forgetful," without much 
energy.

The veteran was also examined for mental disorders in May 
1994.  He was noted to complain of appetite and memory loss.  
When asked if he had any psychiatric or emotional or mental 
nerve problem, he said "No."  He denied anxiety.   He was 
living with his wife and two children.  He spent his time 
from morning to evening doing routine activities.  His 
appetite was OK.  He went to work for 24 hours, and had a 
full time job.  He had no nightmares, but he reported 
sometimes that he had cold sweats.

The veteran denied feeling any anxiety or depression.  He 
denied any guilt feeling.  The only guilt feeling he had was 
when he was passing some children, they had been asking for 
money.  He was no feeling helpless or worthless.  Routine 
testing of cognitive solution was satisfactory.  His 
attention concentration span was not very good; otherwise, 
routine test of cognitive solution did not show any 
significant cognitive deficit.  The diagnosis was no mental 
illness.

A pulmonary function test in March 1994, notified a history 
of productive cough.  He was noted to cough during testing.  
All findings were interpreted as normal.

The veteran's employer's medical records reflect that in 
November 1994 he sought treatment for his shoulder when his 
foreman told him he was being transferred to another job that 
involved lifting.  He was noted to seem anxious.  Anxiety was 
diagnosed.

In November 1994, the veteran sought VA treatment for 
elevated blood pressure.  Anxiety was noted as a diagnostic 
impression.

The veteran was next examined in March 1995 by VA 
psychologists.  The veteran noted that his primary duty while 
in the Persian Gulf had been guarding prisoners.  He stated 
that he did not experience many traumatic events.  He was 
only able to recount two incidents which he occasionally 
remembers.  The first was that he was unable to help an Iraqi 
girl who was begging along the road.  The second incident 
involved him pulling one of his fellow MP's out of a crowd of 
prisoners.  The veteran denied the presence of intrusive 
memories, nightmares, or flashbacks since the Gulf war.  His 
major symptoms since his return from the Gulf war included 
forgetfulness, irritability, fatigue, decreased sleep, 
occasional depression, and bleeding gums.

The veteran reported that he currently drank approximately 3 
beers per day.  Upon interview, his wife reported that he 
drank 3-12 beers per day often to help him sleep at night.  
She also reported that this was a decrease from previous 
consumption levels when he was younger.  He denied any 
medical or legal problems because of his drinking and did not 
perceive it as a problem for him.  He denied any current or 
past drug abuse.  He was smoking five cigars per day.  He 
reported that he had not received any treatment for a 
psychiatric condition.

The psychologists noted that the veteran's presentation was 
not consistent with a diagnosis of PTSD.  His list of 
symptoms appeared more consistent with a Persian Gulf 
Syndrome.  Also, his use of alcohol might be exacerbating or 
producing some of his presenting symptoms.  The diagnosis 
made was rule out alcohol abuse/dependence.

A Diseases or Injuries of the Brain examination was performed 
in October 1995 by VA.  The veteran stated that he had memory 
impairment since 1992.  He stated that he had difficulty in 
recalling directions and placement of what he did with 
objects.  He noted that he had difficulty with names and 
forgot tools and instructions.  He had had the memory 
problems since being in the Gulf War.  He reported that he 
had had to retire from the National Guard because of his 
impairment of memory.  He was working as a laborer.  He had 
worked as a supervisor in the past.  He noted some impairment 
of balance, but denied other neurologic complaints.  The 
veteran's father was noted to have a diagnosis of Alzheimer's 
disease.

On examination, the veteran was alert, cooperative, and 
oriented.  His recall was not impaired on testing.  He was 
able to do serial sevens.  His thinking showed abstraction.  
He judgment remained good.  All cranial nerve function was 
intact.  His gait in station was normal.  All muscle groups 
exhibited normal strength, and tone and coordination were 
intact.  Reflexes were symmetric.  The diagnosis was amnesic 
dementia, rule out early Alzheimer's disease.  An EEG was 
noted to be normal.

In February 1996, the veteran sought treatment at VA.  He had 
no shortness of breath, cough, or sputum.  He reported a dry 
cough when supine and pressure in the morning.  He reported 
insomnia, decreased appetite, decreased motivation, and focus 
since a change in job, home from Gulf, and change in military 
status.  There was no pattern of depression.  The impression 
was rule out depression and gastroesophageal reflux disorder 
(GERD).

The veteran's wife submitted a statement in September 1996.  
She wrote regarding mental and physical changes the veteran 
had undergone since returning from the Persian Gulf.  She 
noted that when he first came home he was very restless and 
did not sleep well.  He would tire easily and was very moody.  
She attributed this to the fact that he was probably having 
trouble settling down to everyday life; however, the 
condition never went away.  As time went on she noted he had 
become depressed and she saw personality changes.  His 
normally upbeat positive attitude had become negative.  He 
used to keep their home in good repair, but now was putting 
things off until a crisis occurred.  He used to set goals and 
do many things with her.  Now he seemed to want to do 
everything quick rather than right.  He seemed to lack 
patience and concentration.  Their home had become very run 
down, it seemed impossible to motivate him.  She noted that 
he was proud to be in the National Guard.  When he was called 
out, instead of trying to get out of it, he felt it was his 
job to set an example for the younger men in his unit.  Many 
of them had no idea what to expect.  He wanted to be there 
for them to help them all he could, make it easier for them 
if at all possible.  He also felt he had had the privileges 
and benefits for years and now it was time to pay back.

The veteran's wife noted that when her husband came home, it 
was not long before he was talking about getting out of the 
National Guard.  He complained constantly that his joints 
ached, his chest hurt, and he was tired all the time.  He 
said he didn't want the younger guys to see him in that 
condition.  He felt that he could not keep up, let alone set 
the example he always had, so he retired.

She noted that he had worked for the truck and bus division 
of an automobile manufacturer in a high stress position for 
twenty years.  He knew his job backwards and forwards.  He 
was a group leader and was well respected.  He began to 
complain about all the stress on his job, and that he was 
always tired.  He kept her up all night coughing, tossing and 
turning.  He had always worked nights and never had a problem 
getting to sleep.  Now he could no longer sleep.  He stepped 
down from his job because he could not cope.  He became a 
garbage hauler - a step down in position as well as pay.  It 
hurt his self-esteem, but he could cope with it.  His legs 
and feet stopped bothering him.  He kept that job for seven 
months, and then got a job as an executive driver.  He had 
simple responsibilities and was off his feet more than on.

She noted that the veteran spit up yellow mucous in the 
morning.  She noted that their family life was very strained.  
She described her husband as intolerant and having a lot of 
anger inside.  His temper flared very easily, and he and his 
youngest son fought constantly.  She noted that her nerves 
were shot, because she never knew when he would because 
hostile.

The veteran's sister also submitted a statement in September 
1996.  She noted that the veteran had a daily cough of 
undetermined nature that was accompanied by vomiting of 
yellow phlegm.  The coughing and phlegm seemed to be 
increasing in intensity over the previous few months.  
Sometimes the coughing spasms were painful for the veteran.  
The veteran had never been a cigarette smoker, and had no 
history of lung problems.  She noted that the veteran had 
first complained about the cough when he was in Saudi Arabia 
during the Persian Gulf War.  She noted that the veteran, at 
times, showed some depression over the changes in his overall 
situation.  He had difficulty dealing with the negative 
changes to his lifestyle, job, income, and health.  He was 
extremely concerned that some of his symptoms had not been 
able to be diagnosed.  He worried that the ailments could 
continue to worsen.  At other times, he exhibited an anxious 
nature over what the future held for him.  The veteran 
complained of fatigue often.  His energy level had noticeably 
decreased.

In October 1996, VA treatment records note complaints of 
fatigue and an inability to get things done.  Diagnosis was 
fatigue of unknown etiology.  Later in the month he was seen 
again.  He noted increased stress at work.  He also noted 
that the symptoms of fatigue and lack of motivation had 
abated.

In February 1997, the veteran's sister submitted another 
statement.  She noted that she was educated as a medical 
assistant, hospital unit secretary, medical transcriptionist, 
and a medical biller.  Her duties as a medical assistant 
included taking complete patient histories.  Physical 
inspections and detailed reporting of abnormal conditions 
and/or injuries was an integral part of her job.  She 
believed that her education and experience qualified here to 
accurately describe the veteran's symptoms.  She reported 
that in May 1991 the veteran complained of chest congestion.  
He also reported feeling tired, fatigued, and without 
motivation, which he attributed to recently returning from 
active duty.  In November 1991, she noticed that the veteran 
had to excuse himself several times because he coughed up 
phlegm.  In December 1991, he felt very stressed out.  The 
remainder of her statement primarily dealt with the condition 
of his hands and feet.  She noted that the condition of his 
extremities had been the major reason for his retirement from 
the National Guard and several job transfers within his 
employment.

In March 1997, the veteran's wife submitted another 
statement.  She reiterated her early statements.  She also 
noted that after four to five months after the veteran's 
return, he was not sleeping on a regular basis, he ached all 
over, he tired easily, his feet were swelling and itching.  
She noticed a change in his whole attitude - he had no 
patience, was restless, and would get aggravated easily.

VA Treatment records dated in September 1999 noted the 
veteran's complaints of progressive intermittent numbness in 
his extremities.  His sleep was not affected.  On review of 
systems, he was negative with regard to cold symptoms, 
gastrointestinal symptoms, shortness of breath, memory or 
speech problems, and weakness.  On history, he was noted to 
be otherwise healthy except for hypertension.  He denied 
tobacco use except for a rare cigar, he was currently 
drinking six beers per day with a past history of larger 
intake of vodka, etc.  The assessment was nonspecific 
neurological complaints and nonfocal neuro examination.  The 
differential diagnosis included alcoholic neuropathy, 
restless legs syndrome, and diabetic neuropathy vs. 
neuropathy of unknown etiology.

In November 1999, in follow-up to the September 1999 
problems, the veteran reported no history of shortness of 
breath, anxiety, or depression.  He was again noted to drink 
six beers per day.  He used to drink a bottle of vodka or 
whiskey, 1 pint, daily with 12 beers per day.  He decreased 
his intake in 1988.   

The veteran underwent a VA mental disorder examination in 
March 2000.  He reported that he had retired in 1999 after 33 
years with his employer.  Regarding his experiences in the 
Persian Gulf, he noted that he was an MP there.  He reported 
being in Iraq on the frontlines.  He stated that he saw 
several dead bodies and bad things, but they did not bother 
him.  He reported that he was most bothered now by one 
incident where he saw a little girl trapped in a minefield.  
At that time, his companions talked her out of the minefield 
and she got out okay.  He was still bothered by recollections 
of the incident.  He reported being exposed to many different 
gases and chemicals.  He reported having multiple physical 
problems since he returned.  

The veteran noted occasional problems with a lack of 
motivation and feeling unsure of himself.  He reported that 
he slept fairly well except that he woke up at times with 
cold sweats.  His appetite was generally okay.  He denied a 
lack of interest or enjoyment in activities.  He denied 
significant anxiety symptoms.  He reported that he thought a 
lot about his Saudi Arabia experiences, but denied any 
significant nightmares or flashbacks.  He denied significant 
problems with hypervigilance or temper.

On mental status examination, the examiner noted that the 
veteran had normal form and rate of speech.  His affect and 
mood were euthymic.  There were no auditory or visual 
hallucinations or thought disorders.  There was no suicidal 
or homicidal ideation.  He was alert and oriented times 
three.  His memory was 3/3 for objects in five minutes.  He 
could recall current events.  He could subtract 3's from 20 
with only one error.  He showed fair insight into his 
problems.  He showed significant somatization, complaining of 
multiple different mild physical problems since his Saudi 
experience.  The diagnosis was alcohol dependence.  The 
examiner noted that the veteran did not report symptoms 
consistent with PTSD or any other significant psychiatric 
condition at the time.  He did drink alcohol on a regular 
basis, meeting the criteria for alcohol dependence.  No other 
significant mental disorder was evident.

The veteran also underwent a VA chronic fatigue syndrome 
examination in March 2000.  The examiner noted the veteran's 
complaints of chronic fatigue and a desire not to do anything 
ordinary.  Ordinary household stuff he was not able to 
complete.  He believed all this started in 1991.  He was in 
the Persian Gulf on the front line.  He reported being 
exposed to contaminated air.  He was exposed to Iraqi 
prisoners.  He was there for about six months.  After that, 
he had been feeling with no pep and no motivation to achieve 
in any act.  As an example, if he had to change oil and 
filter, he would buy the oil, then stop, buy the filter, then 
stop.  Then he would go to the car and open the car, then 
delay.  It was a fragmented work that he would complete.  
Another example he gave was doing his bills for the month.  
He would almost start a month before because he would not 
push about completing the whole act.  These jobs he had 
fragmented and had no motivation to complete any particular 
job.  He had been able to shop and go around.  He did the 
shopping for his family and make a note of it, and he could 
complete it that way.  He was able to walk around.  He did go 
out of the home.  He was otherwise normal.  He had had this 
problem ever since he left the service, and there was no 
acute onset of condition as far as the examiner could see.  
He complained of no fever.  There had never been any 
temperature noticed by him, but he did have night sweats.  He 
was able to sleep fairly well, and went to sleep between nine 
and eleven and got up between six and seven.  His sleep was 
basically undisturbed.  He had no nightmares.  He experienced 
no throat complaints, soreness of throat or hoarseness of 
voice.  He had not noticed any gland enlargement in his neck 
or any other place.  He had some generalized muscle ache and 
no specific description, no localized weakness.  He did feel 
numb in his face and his arms and legs, but that went away 
and came back.  There was no shooting pain anywhere in the 
upper extremities or lower extremities or in the chest or any 
other area of the back.  His fatigue could last for a few 
hours.  He was able to walk around.  There was no definite 
relationship with exercise, but exercise would bring it on 
more.  He was doing sedentary exercise.  His medication was 
Atenolol for his high blood pressure, which he had had for a 
few years.  Gastrointestinal complaints were minimal.  He 
complained of no heartburn, no jaundice, no tenderness, no 
colitis, no constipation nor diarrhea, no cramps, no 
abdominal complaints besides these.  He complained of no 
joint pains, migratory or otherwise.  There was no stiffness 
in the morning or any other time.  He had had no acute 
swelling of any joints.  He had been able to move his hands, 
feet, and back.  His gait was normal.  In relation to 
neuropsychiatric symptoms, he generally was not depressed.  
He tried to do things when his attention was there.  He did 
not believe he had been severely depressed from it.

On review of systems, the examiner noted every system 
essentially without abnormality.  The examiner noted the 
mentioned blood pressure.  The veteran denied any shortness 
of breath, wheezing, cough.  He was essentially a non-smoker.  
He smoked cigars occasionally.  He had referred to yellow 
phlegm being expectorated, but that had been occasional.  
There were no acute respiratory complaints.  There was no 
localized weakness anywhere, just overall fatigue feeling.  
There was no muscle ache all the time, no stiffness in 
joints, no localizing findings.

Examination of the veteran revealed a moderately built and 
nourished individual.  He was overweight.  His HEENT 
examination was normal.  Nose examination was negative.  
Examination of the throat was essentially negative.  There 
was a mild congestion but no abscesses.  There was no 
tonsillar enlargement.  Rest of the mouth and mucus membrane 
examination was negative.  Examination of the neck revealed 
no cervical adenopathy bilaterally.  Examination of the chest 
revealed symmetrical chest walls with good breath sounds 
bilaterally.  There were no rhonchi or rales.  Expansion of 
the chest was good.  Examination of the abdomen revealed no 
guarding, no tenderness.  Diagnostic lab tests were all 
negative or normal.  The veteran's sedimentation rate was 
mildly elevated to 59.4 (upper normal is 54).  Thyroid tests 
were normal.  Chest x-ray and pulmonary function tests were 
also normal.

The examiner's impressions were:  chronic fatigue, by history 
- etiology unknown; hypertension on medical treatment; 
history of occasional vomiting and yellow phlegm - cause not 
known; night sweats - cause not known.

Analysis

As noted above, the issues remaining before the Board for 
appellate consideration are entitlement to service connection 
for a disorder manifested by vomiting and yellow phlegm as 
due to an undiagnosed illness, and entitlement to service 
connection for memory loss, lethargy, nervousness, aggressive 
behavior, insomnia, night sweats, and post-traumatic stress 
disorder (PTSD) as due to an undiagnosed illness.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that during the veteran's period of active 
service during 1991 he was treated for an upper respiratory 
infection vs. pneumonia.  No symptoms related to this illness 
were reported by the veteran or recorded by the examiner on 
his exit from service.  The Board finds that the evidence 
supports a finding that this was an acute and transitory 
illness that was successfully treated in service.  There is 
no other evidence of the veteran's symptomatology occurring 
during service.

Review of the post service medical records reveals that the 
veteran has not been diagnosed with PTSD at any time.  
Service connection is not in order for PTSD absent evidence 
of a current diagnosis.  Hickson, 12 Vet. App. 253; 38 C.F.R. 
§ 3.304(f) (2001).

Additionally, review of the March 2000 VA examinations fails 
to reveal a current diagnosis of any of symptoms currently 
under consideration, i.e. memory loss, lethargy, nervousness, 
aggressive behavior, insomnia, vomiting, and yellow phlegm.  
Review of the medical evidence reveals many complaints of 
these symptoms yet no physical signs to support the 
complaints.  The Board notes that the veteran, when seeking 
treatment but not pursuing his claims, has noted that he does 
not have any neuropsychiatric complaints, nervousness or 
anxiety; gastrointestinal symptoms, nor any respiratory 
problems.

The Board notes that the veteran was diagnosed with amnestic 
dementia, rule out early Alzheimer's disease in October 1995.  
The Board notes that neurologic examination was normal and 
did not provide objective evidence of the veteran's provided 
history of difficulty with recall.  The Board finds that the 
examiner's diagnosis appears a reiteration of the history 
provided to by the veteran, and is outweighed by the 
subsequent VA examinations that have not supported a 
psychiatric diagnosis beyond alcohol dependence.

In light of the examination reports and treatment records, 
the Board observes that there is no competent evidence of a 
current compensable gastrointestinal disability, respiratory 
or lung disability, or mental disability represented by a 
diagnosis or not.  The only evidence of record supporting the 
veteran's claim are lay opinions of the veteran, his wife, 
and sister.  They have all testified that he was stricken 
with memory loss, lethargy, nervousness, aggressive behavior, 
insomnia, vomiting, and the production of yellow phlegm 
subsequent to service.  Neither the veteran nor his wife and 
sister have been shown to possess medical credentials or to 
otherwise have the level of medical expertise needed to 
provide a competent opinion as to the diagnosis or etiology 
of a gastrointestinal, respiratory, or mental disorder.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988);  YT v. Brown, 9 Vet. App. 195, 
201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran's sister noted that she worked as 
a medical assistant and transcriptionist, the Board finds 
that such training and experience does not rise to the level 
of medical expertise necessary to elevate her opinion beyond 
that of a layperson.

Even assuming the existence of the veteran's complaints as he 
describes them, the Board notes that his claims fail because 
they are not at least 10 percent disabling.  In order to 
warrant service connection as a symptom of an undiagnosed 
illness the disability must have manifested itself to a 
degree of 10 percent or more.  In addition to the complete 
lack of objective signs or findings by examiners relevant to 
the veteran's complaints either of yellow phlegm or of 
vomiting, the veteran describes the frequency of his vomiting 
and yellow phlegm as occasional.  

The most closely analogous Diagnostic Code (DC) for chronic 
vomiting is gastritis, DC 7307.  38 C.F.R. § 4.114 (2001).  
Review of other digestive system rating codes fails to reveal 
a more appropriately analogous code.  Under DC 7307, a 20 
percent disability rating, the minimal compensable rating 
under the schedule for gastritis, requires infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  
There is no evidence of circulatory symptoms and while the 
veteran's symptomatology could at worst be characterized as 
mild, it is not continuous.  The Board finds that the 
veteran's symptom of occasional vomiting does not meet the 
minimum disability requirements of 38 C.F.R. § 3.317.

The most closely analogous DCs for occasional production of 
yellow phlegm would be bronchiectasis, 38 C.F.R. § 4.97 DC 
6601 (2001).  A 10 percent rating is applicable when an 
intermittent productive cough with acute infection requiring 
a course of antibiotics at least twice per year is present.  
While the veteran's symptoms are marginally consistent with 
an intermittent productive cough, there is no evidence of 
treatment for the veteran's yellow phlegm, any infection, nor 
does the record disclose that the veteran has required a 
course of antibiotics at any time.

With regard to the veteran's claims based upon memory loss, 
lethargy, nervousness, aggressive behavior, and insomnia none 
of these symptoms were confirmed to exist on the most recent 
VA examination in March 2000.  The veteran's only diagnosed 
psychiatric condition at that time was alcohol dependence, 
producing a GAF score of 78.  According to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed. rev., 1994) (see 38 C.F.R. § 4.125 
(2001)), a GAF score between 71 and 80 indicates that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g. temporarily falling behind in schoolwork).  The current 
state of the record does not support a finding that the 
veteran's claimed symptoms of a mental disorder are currently 
existent or productive of disability that satisfies the 
criteria of 38 C.F.R. § 3.317. 

In reaching this decision, the Board recognizes that the 
veteran has not been provided notice of the revisions to 
38 U.S.C.A. §§ 1117 and 1118.  Nevertheless, the Board finds 
that adjudication of the veteran's claim at this time is not 
prejudicial to the veteran.  As noted above, the competent 
medical evidence of record establishes that the veteran does 
not have the claimed undiagnosed illnesses for purposes of 
the previous or current versions of sections 1117 and 1118.  
It is also clear that no compensable levels of the claimed 
undiagnosed illnesses are present.  Additional adjudication 
by the RO under the revised version of section 1117 and 1118 
simply would not change these facts.  Therefore the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that 
it is not prejudicial to the veteran to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Given the lack of competent medical evidence establishing a 
current psychiatric, gastrointestinal, or respiratory 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for this disorder, and the claim must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).


ORDER

The claim of entitlement to service connection for a disorder 
manifested by vomiting and yellow phlegm as due to an 
undiagnosed illness is denied.

The claim of entitlement to service connection for memory 
loss, lethargy, nervousness, aggressive behavior, insomnia, 
night sweats, and PTSD as due to an undiagnosed illness is 
denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

